[Cite as In re Howard, 2011-Ohio-4160.]


                                             Court of Claims of Ohio
                                                 Victims of Crime Division
                                                                        The Ohio Judicial Center
                                                              65 South Front Street, Fourth Floor
                                                                           Columbus, OH 43215
                                                                   614.387.9860 or 1.800.824.8263
                                                                              www.cco.state.oh.us



IN RE: JACQUETTA I. HOWARD


JACQUETTA I. HOWARD

            Applicant


 Case No. V2011-60247

Commissioners:
Susan G. Sheridan, Presiding
William L. Byers IV
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

        {¶1}On November 4, 2010, the applicant, Jacquetta Howard, filed a
compensation application as the result of a criminal incident which allegedly occurred
on August 15, 2000. On December 22, 2010, the Attorney General issued a finding of
fact and decision denying the applicant’s claim pursuant to R.C. 2743.56(B)(2) and
2743.60(A), failure to file the compensation application within two years of the date of
the criminal act.        On January 3, 2011, the applicant submitted a request for
reconsideration.       On February 11, 2011, the Attorney General rendered a Final
Decision finding no reason to modify the initial decision.    On March 10, 2011, the
applicant filed a notice of appeal from the February 11, 2011 Final Decision of the
Attorney General. Hence, a hearing was held before this panel of commissioners on
June 2, 2011 at 12:05 P.M.
          {¶2}Assistant Attorney General Lauren Angell represented the state of Ohio,
however, the applicant did not attend the hearing.
          {¶3}The Attorney General made a brief statement for the panel’s consideration.
The Attorney General related that the applicant alleges she was a victim of crime on
Case No. V2011-60247                    - 2 -                                ORDER


August 15, 2000.    The applicant did not supply the Attorney General with a police
report and the Attorney General’s attempts to secure such a report from the Cincinnati
Police Department
Case No. V2011-60247                        - 3 -                                   ORDER


were unsuccessful. Consequently, the applicant has presented no evidence that she
qualified as a victim of criminally injurious conduct.
         {¶4}Furthermore, the statute of limitations in this case ran on August 15, 2002.
The applicant did not file the application until November 2010. While unsound mind
would toll the statute of limitations, the applicant has presented no information to
support the proposition that she was or is of unsound mind. Accordingly, the Attorney
General urges the panel to affirm the Final Decision.
         {¶5}R.C. 2743.56(B)(2) states:
         "(B) All applications for an award of reparations shall be filed as follows:
         "(2) If the victim of the criminally injurious conduct was an adult, within two
         years after the occurrence of the criminally injurious conduct."
         {¶6}R.C. 2743.60(A) in pertinent part states:
         "(A) The attorney general, a court of claims panel of commissioners, or a judge
         of the court of claims shall not make or order an award of reparations to any
         claimant who, if the victim of the criminally injurious conduct was an adult, did
         not file an application for an award of reparations within two years after the date
         of the occurrence of the criminally injurious conduct that caused the injury or
         death for which the victim is seeking an award of reparations . . ."
         {¶7}From review of the case file and upon full and careful consideration of the
statements made by the Attorney General at the hearing, we find the applicant’s claim
should be denied pursuant to R.C. 2743.56(B)(2) and 2743.60(A). The applicant has
presented no evidence requiring that the statute of limitations be tolled. The February
11, 2011 decision of the Attorney General is affirmed.
Case No. V2011-60247                                - 4 -                            ORDER


            IT IS THEREFORE ORDERED THAT
            {¶8}1) The February 11, 2011 decision of the Attorney General is AFFIRMED;
            {¶9}2) This claim is DENIED and judgment is rendered for the state of Ohio;
            {¶10}3) Costs are assumed by the court of claims victims of crime fund.




                                                      _______________________________________
                                                      SUSAN G. SHERIDAN
                                                      Presiding Commissioner



                                                      _______________________________________
                                                      WILLIAM L. BYERS IV
                                                      Commissioner



                                                      _______________________________________
                                                      E. JOEL WESP
                                                      Commissioner

ID #I:\VICTIMS\2011\60247\V2011-60247.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Hamilton County Prosecuting Attorney and to:
Filed 7-22-11
Jr. Vol. 2279, Pgs. 134-136
Sent to S.C. Reporter 8-19-11